Citation Nr: 0019487	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  97-11 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii




THE ISSUE

Entitlement to an increased rating for the service-connected 
status post bunionectomy, right great toe, due to hallux 
valgus, currently evaluated as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	The American Legion







ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1984 to 
December 1986.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a March 1996 rating decision of the RO.  

In May 1998, the Board remanded this matter for additional 
development of the record.  

In a rating decision of March 2000, the RO assigned a 10 
percent rating for the right great toe bunionectomy residuals 
but to hallux valgus under the provisions of 38 C.F.R. 
§ 4.71a, including Diagnostic Code 5284 and a separate 10 
percent rating for a tender scar of the right great toe.  
Each was effective on January 24, 1996.  

Given the development taken in this case, the issue is as 
stated on the preceding page.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's service-connected status post bunionectomy, 
right great toe, due to hallux valgus is shown to be 
productive of degenerative joint disease with residual pain 
and decreased sensation that more nearly approximate 
moderately severe foot disability.  



CONCLUSION OF LAW

The criteria for the assignment of a 20 percent rating for 
the service-connected status post bunionectomy, right great 
toe, due to hallux valgus are met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a including Diagnostic Code 
5284 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds the veteran's claim 
for increased compensation benefits is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  When a veteran claims 
a service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board further finds that the matter has been adequately 
developed for the purpose of appellate review.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's right foot 
disability.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59.  

The veteran's service-connected right foot disability is 
currently rated as 10 percent disabling under Diagnostic Code 
5284.  Under Diagnostic Code 5284, a 10 percent evaluation is 
assigned for moderate foot injuries.  A 20 percent rating is 
warranted for a moderately severe foot injury and a 30 
percent rating for a severe foot injury.  38 C.F.R. § 4.71a 
including Diagnostic Code 5284.  

In November 1999, the veteran and her husband participated in 
an informal conference with a Decision Review Officer at the 
local office.  At that time, the veteran provided insight 
into the degree of impairment related to her right foot 
disability.  According to the veteran, her right foot 
condition rendered her unable to stand for extended periods 
of time and caused pain in the ball of the foot along the 
dorsal surface to the extent that she was unable to withstand 
any pressure in this area.  Cold weather was also stated to 
affect her foot.  The veteran's spouse also apparently 
provided supporting information as to the affect of the 
veteran's right foot disability on her ability to function.  

The veteran was most recently afforded a VA examination of 
her right foot in January 2000.  At that time, she presented 
with complaints of right medial foot pain, in the forefoot 
and mid-foot area.  She reported experiencing swelling of the 
entire foot, worse with dependency and at the end of the day.  
She also had some decreased sensation over the incision site 
on her great toe, as well as some tenderness with pressure 
over the incision site.  According to the veteran, at the 
time of the examination, she was able to walk for a couple of 
blocks and ascend approximately one flight of stairs.  She 
was unable to walk on her toes and reported increased pain 
with cold or wet weather.  It was her opinion that her right 
foot was slowly getting worse.  

The examination revealed that she had pes planus and mild 
heel valgus, bilaterally.  The right foot also had two well-
healed incisions, one over the anterior portion of her ankle, 
the other over the distal portion of the first metatarsal and 
first proximal phalanx.  The second scar, in particular, was 
noted to be tender to touch with decreased sensation for 
approximately 1/8" around the scar.  Right ankle range of 
motion was recorded as dorsiflexion to 20 degrees; plantar 
flexion to 40 degrees; inversion to 30 degrees; and eversion 
to 20 degrees.  Range of motion of the first 
metatarsophalangeal joint was demonstrated as extension to 30 
degrees; flexion to 40 degrees; and interphalangeal joint of 
the first ray, 0 to 40 degrees.  Tenderness was also noted 
over the 1st and 2nd tarsometatarsal joints with application 
of direct pressure and compression of the metatarsals in a 
lateral fashion.  The veteran was able to flex and extend the 
great toe against resistance.  

X-ray studies performed in conjunction with the examination 
revealed a circular wire placed on the lateral side of the 
1st metatarsal proximally.  They also showed spurs and 
narrowing of the joint space at the 1st and 2nd 
tarsometatarsal joints.  

The final diagnoses rendered included: status post right foot 
Silver bunionectomy in February 1985 and apparent 1st 
metatarsal osteotomy with wire placement in September 1987; 
and chronic mid-foot pain with degenerative joint disease 
noted at the right 1st and 2nd tarsometatarsal joints.  In 
addition, her prognosis for improvement was listed as fair to 
poor.  The examiner added that the residuals of the 
bunionectomy included that of a painful scar and decreased 
sensation around the dorsum of the foot.  

Based on a review of the evidence of record, the Board finds 
that the severity of the veteran's right great toe 
bunionectomy residuals due to hallux valgus more nearly 
approximates that of a moderately severe foot disability as 
considered by the provisions of Diagnostic Code 5284.  

The Board must consider the findings of pain pursuant to 
38 C.F.R. § 4.40 regarding functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  See DeLuca v 
Brown, 8 Vet. App. 202 (1995).  The veteran's complaints 
include pain and swelling and reports of a significant level 
of functional limitation related thereto.  Further, at the 
most recent VA examination in January 2000, the examining 
physician concluded that he also had decreased sensation 
related to the service-connected disability.  

The Board finds that, when considering the veteran's 
complaints of pain and the recorded clinical findings, the 
disability picture presented by her right foot disability 
more nearly approximates the criteria for a 20 percent 
rating-moderately severe foot disablement.  38 C.F.R. 
§ 4.71a including Diagnostic Code 5284.  In light of the 
evidence of record, the Board finds that the preponderance of 
the evidence supports the claim for an increased rating for 
the service-connected status post bunionectomy, right great 
toe due to hallux valgus.  



ORDER

An increased rating of 20 percent for the service-connected 
status post bunionectomy, right great toe, due to hallux 
valgus is granted, subject to the regulations controlling the 
disbursement of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

